Citation Nr: 0840915	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  96-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for defective 
vision.  After the veteran testified at a November 1996 RO 
hearing, the Board in January 1998 remanded the case for a 
Travel Board hearing, which took place in November 2000.  
Transcripts of these hearings are of record.

In February 2001, the Board remanded the claim for additional 
development.  In July 2002, acting pursuant to 38 C.F.R. § 
19.9(a)(2), the Board again ordered additional development.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in November 2003 remanded 
the claim to the RO for such development.  
 
The Board denied the veteran's claim in an April 2006 
decision, which he appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 
memorandum decision the Court reversed the Board's conclusion 
that the veteran's defective vision was not aggravated in 
service and remanded the matter for entry of a finding of 
aggravation and a determination of the issue of service 
connection.  

Two issues that do not appear on the cover page were remanded 
by a different Veterans Law Judge in June 2006.  Appropriate 
action should be taken as to these issues when the veteran's 
claims file is returned to the RO.  


FINDINGS OF FACT

1. The veteran's defective vision was noted on the pre-
induction examination.

2. The veteran's defective vision increased in severity 
during service.

3. Court review has determined that in this case it can not 
be unequivocally concluded that the increase in disability is 
due to the natural progression of the disease.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
pre-service defective vision was aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Generally, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  38 U.S.C.A. § 1111 (West 2002) 
provides that, in adjudicating claims under these service 
connection principles, "every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment."  In the present case, the veteran's August 1965 
pre-induction examination report indicates that his distant 
vision was 20/50 in both eyes and diagnosed him with 
"defective vision."  The veteran's DD Form 214 indicates 
that he was inducted into service on October 7, 1965.  An 
October 15, 1965 eye clinic note contains the same 
uncorrected vision readings.  Thus, as the veteran is 
claiming service connection for defective vision, and this 
same defect was noted at the time of examination, acceptance, 
and enrollment into service, the presumption of soundness 
does not apply as to issues relating to his defective vision.

In such cases, where there is a disorder preexisting service, 
it is considered to have been aggravated by service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
This "presumption of aggravation" can be rebutted with 
"clear and unmistakable evidence (obvious or manifest)."  
38 C.F.R. § 3.306(b).

In the present case, the veteran's vision at his August 1967 
separation examination was 20/80 in both eyes, and the 
summary of defects and diagnoses indicated reduced vision due 
to unknown etiology most likely psychosomatic.  Also 
indicated was amblyopia.  Thus, the veteran's vision worsened 
during service, and it appears that the worsening was the 
result of an underlying disorder described as defective 
vision rather than refractive error which does not constitute 
a disorder for VA compensation purposes.  38 C.F.R. § 
3.303(c).  Since there was an increase during service in the 
severity of the veteran's preexisting defective vision, the 
presumption of aggravation applies and can only be rebutted 
where there is clear and unmistakable evidence that this 
increase in disability was due to the natural progress of the 
disorder.

In the present case the Court has held that it can not be 
unequivocally concluded that the increase in disability is 
due to the natural progression of the disease.  

The October 15, 1965 eye clinic note, which as noted above 
found uncorrected 20/50 vision bilaterally, also noted 
corrected vision to 20/30 bilaterally and indicated that 
internal and external examination were within normal limits 
and that the veteran would not respond subjectively to the 
media and fundi studies including slit lamp.  A November 18, 
1965 treatment note indicated 20/30 vision bilaterally 
external and internal examination normal, refractive error 
minimal, and found that the veteran's near vision of 20/20 
bilaterally was not compatible with his distance vision of 
20/30 bilaterally.  An eye clinic note dated two days later 
found 20/40 and 20/50 vision in the right and left eyes 
respectively, visual fields were normal, fundi were 
essentially normal with a fine yellow stippling in the 
macular area.  The impression was of decreased distant visual 
acuity of unknown etiology, most likely psychosomatic.

Thus, in-service medical evidence does not indicate whether 
the worsening of the veteran's vision between induction and 
separation was due to the natural progress of the disorder or 
aggravation by military service. 

As to the post-service evidence, private and VA treatment 
records from January 1988 to September 2002 show uncorrected 
visual acuity ranging from 20/80 to 20/200, but do not 
contain any opinions as to the etiology of the veteran's 
defective vision.  A February 1988 letter from Dr. "R.B." 
noted that the veteran indicated he had decreased vision all 
of his life but that Dr. "R.B." could find no real reason 
for the veteran's decreased vision.

A March 2001 VA examination report indicated uncorrected 
vision of 20/200 and diagnosed myopia.  The examiner also 
indicated he could not explain the decreased vision because 
he did not have the claims file.  A subsequent June 2001 VA 
opinion indicated that the physician reviewed the claims file 
but could not give an opinion as to the etiology of the 
diminished vision "because he may have some underlying 
disorder of the neurosensory retina."  The physician noted 
that the eye examination appeared normal but more extensive 
testing could reveal abnormalities.

The April 2004 VA examiner, who reviewed the claims file 
after his examination, stated that there was no definitive 
etiology for the veteran's diminished vision.  The examiner 
believed the veteran had some type of retinal degeneration or 
dystrophy, which was probably present prior to service.  He 
also stated that the veteran had maculopathy that was most 
likely present his entire life.  More recently, the same 
physician in September 2005 reviewed the veteran's history 
and stated that, as to whether or not the veteran's time in 
service affected his vision "most likely did not because 
apparently his vision would have diminished whether he was in 
the service or not."  The diagnosis was visual loss of 
undetermined etiology, most likely some type of retinal 
dystrophy for which there is no treatment.

While, the post-service medical evidence indicates that the 
worsening of the veteran's vision between induction and 
separation "most likely" was due to the natural progress of 
the disorder, it does not equivocally show that the worsening 
was only due to the natural progression of the disease.  

In sum, the veteran had defective vision before he entered 
service (which was noted at entry into service).  The 
veteran's defective vision worsened during service, so the 
presumption of aggravation applies.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  As there is no clear and unmistakable 
evidence rebutting the presumption of aggravation, service 
connection for the veteran's defective vision is warranted.


ORDER

Entitlement to service connection for defective vision is 
granted on the basis of aggravation.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


